  8:20-cv-00126-RGK-PRSE Doc # 7 Filed: 07/16/20 Page 1 of 1 - Page ID # 30




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RAFAEL EUGENE WATSON,                                      8:20CV126

                    Plaintiff,
                                                       MEMORANDUM
       vs.                                              AND ORDER

KELLOGGS CO.,

                    Defendant.



      On May 26, 2020, the court ordered Plaintiff to file an amended complaint
within 30 days or face dismissal of this action. To date, Plaintiff has not filed an
amended complaint or taken any other action in this matter.

      IT IS THEREFORE ORDERED: This matter is dismissed without prejudice
because Plaintiff failed to prosecute it diligently and failed to comply with this
court’s orders. The court will enter judgment by a separate document.

      Dated this 16th day of July, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
